MYRICK, J.
This appeal is by the defendant Coubrou' alone. He was made a party to the suit, and was served v summons, but did not answer. The decree, as to him joined the sale, or offering for sale, of forty thousand j hundred and twenty shares of certain stock, and directe t he return and deliver the said stock in specified amounts to persons named. Coubrough alone is interested in the question before us. We have only to see if the decree is beyond the allegations and prayer in the pleadings. The complaint alleged that Collyeott, Adams, and Shoenbar were the owners of certain stock, and that for certain purposes, under agreement, they transferred the same to Blair, who, in violation of the agreement, transferred the same to Coubrough, the latter being Blair’s agent, and having full knowledge of the purposes for which it had been transferred to Blair; and that Coubrough threatened to sell the stock. We think sufficient appears in the complaint which, taken as confessed by Coubrough, justified the decree.
Judgment affirmed.
We concur: Sharpstein, J.; Thornton, J.